Title: Continental Congress Motion on Vermont, 5 December 1782
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] December 5, 1782
Whereas it appears to Congress by authentic documents that the people inhabiting the district of Country on the West-side of Connecticut River commonly called the New Hampshire Grants, and claiming to be an independent state, in contempt of the authority of Congress and in direct violation of their resolutions of the 24th. of September 1779 and of the 2d. of June 1780, did, in the month of September last, proceed to exercise jurisdiction over the persons and properties of sundry inhabitants of the said district professing themseves to be subjects of and to owe allegiance to the State of New York; by means whereof divers of them have been condemned to banishment, not to return on pain of death and confiscation of estate, and others have been fined in large sums and otherwise deprived of property. Therefore
Resolved that the said acts and proceedings of the said people, being highly derogatory to the authority of the United States and dangerous to the confederacy, require the immediate and decided interposition of Congress for the protection and relief of such as have suffered by them, and for preserving peace in the said district, until a decision shall be had of the controversy relative to the jurisdiction of the same.
Resolved that the people inhabiting the said district claiming to be independent; be and they are hereby required without delay to make full and ample restitution to Timothy Church, Charles Phelps, Henry Evans, William Shattuck and such others as have been condemned to banishment and confiscation of Estate or have otherwise been deprived of property since the first day of September last for the damages they have sustained by the acts and proceedings aforesaid; and that they be not molested in their persons or properties on their return to their habitations in the said district.
Resolved, that the United States will take effectual measures to enforce a compliance with the aforesaid resolutions in case the same shall be disobeyed by the people of the said district.
Resolved that no persons holding commissions under the state of New York, or under the people of the said district claiming to be independent exercise any authority over the persons and properties of any inhabitants in the said district, contrary to the forementioned resolutions of the 24th. of September 1779 and the 2d. of June 1780.
Resolved that a copy of the foregoing resolutions be transmitted to Thomas Chittendon Esquire of Bennington in the district aforesaid to be communicated to the people thereof.
